 B J HEATING, INC329B. J. Heating & Air Conditioning, Inc. and SheetMetal Workers' Union, Local No. 162, SheetMetal Workers' International Association,AFL-CIO. Case 20-CA-16621(E)14 December 1984SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON AND MEMBERS-ZIMMERMAN AND HUNTEROn 13 July 1984 Administrative Law Judge Rus-sell L. Stevens issued the attached second supple-mental decision. The Applicant filed exceptionsand a supporting brief and the General Counselfiled an answering brief in support of the judge'ssecond supplemental decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.• The Board has considered the second supplemen-tal decision and the record in light of the excep-tions and briefs and has decided to affirm thejudge's rulings, findings,' and conclusions2 and toadopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the application of the Appli-cant, B. J. Heating & Air Conditioning, Inc.,Woodland, California, for an award under theEqual Access to Justice Act be dismissed.1 The judge creates a misimpression by stating that "severance andsubsequent dismissal of the case were based upon refusal of witnessesto appear at trial in answer to subpoena" Actually, the General Counselwas unsuccessful in his attempts to serve subpoenas, and therefore neededwitnesses could not be produced at the trial2 Because Member Hunter agrees that the General Counsel's handlingof this case was substantially justified and that the Applicant is not enti-tled to an award of fees and expenses under the Equal Access to JusticeAct, he finds It unnecessary to pass on the question of whether the Appli-cant has adequately demonstrated its eligibility for an awardSUPPLEMENTAL DECISION(Equal Access to Justice Act)STATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thismatter arose from preliminary proceedings and trial inthree cases consolidated December 30, 1981, by the Re-gional Director for Region 20 of the National Labor Re-lations Board (the Board). Cases 20-CA-16449 and 20-CA-16451 involved Perrin Heating and Air Condition-ing, River City Mechanical and Sheet Metal WorkersUnion Local 162, Sheet Metal Workers International As-sociation, AFL-CIO (the Union). Case 20-CA-16621 in-volved B. J. Heating & Air Conditioning, Inc. (B.J.) andthe Union. At trial on August 31, 1982, prior to takingany testimony and prior to introduction of substantiveevidence, the General Counsel moved to sever Case 20-CA-16621 from the other two cases, and that motionwas granted by the administrative law judge (judge).The complaint in Case 20-CA-16621 later wa'S with-drawn by the aforesaid Regional Director for Region 20.On October 12, 1982, B. J. Heating & Air Condition-ing, Inc. (Applicant) filed with the Board an applicationfor award of fees and expenses under EAJA1 and theBoard's Rules and Regulations,2 alleging entitlement toan award following withdrawal of the complaint againstit. On October 18, 1982, the Board referred the applica-tion to , me for appropriate action. On November 10,1982, counsel for the General Counsel moved to dismissthe application, and set forth nine separate reasons insupport of the motion. The first- reason urged by theGeneral Counsel was that the application was not timelyfiled. On November 29, 1982, Applicant filed a responseto the General Counsel's motion to dismiss. On January11, 1983, I issued a supplemental decision dismissing theapplication- for lack of jurisdiction because it had notbeen timely filed The remaining eight arguments' ad-vanced by the General Counsel were not reached by thedismissal, as they were procedural in nature. On January26,1984, the Board reversed the dismissal, held that theapplication lithely was filed, and remanded the matter tome for further action, including the issuance of a deci-sion on the merits of the application.On March 6, 1984, Applicant filed a Motion for Sum-mary Judgment, --and on March 8, 1984, the GeneralCounsel filed a response opposing Applicant's motion.Because of several apparent discrepancies and uncertain-ties disclosed by the record, I held an informal confer-ence of the parties on April 16, 1984. Iri response to anOrder dated April '16, 1984, issued following the confer-ence, Applicant stibmitted explanatory material on April27,1984, and General Counsel submitted a supplementalmemorandum in support of the Motion to Dismiss, datedJune 15, 1984 The Order of April 16, 1984, provided,inter aim, that Applicant had 15 days in which to submitits affidavit response to the General Counsel's supple-mentary support of its motion to dismiss the application.That response, dated July 3, 1984, was filed July 5, 1984Findings and conclusions relative to Applicant'sMotion for Summary Judgment, and to the GeneralCounsel's eight arguments in support of the motion todismiss, are discussed below.I. MOTION FOR SUMMARY JUDGMENTApplicant argues "By failing to file an answer to theapplication within 30 days of the Board's January 26,1984 order denying the Motion to Dismiss, the GeneralCounsel has consented to the award requested by theApplicant herein."That argument is based on an erroneous presumption.The Board's Order to this judge did not deny the Genet-1 Equal Access to Justice Act, 5 USCA •5042 Sec 102 143 et seq273 NLRB No. 49 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDal Counsel's Motion to dismiss. The Order remanded"this proceeding," "for such further action as is requiredin light of our decision to accept as timely filed the ap-plication of' the Applicant, "including the issuance of adecision on the merits of the application."-Whether or not further proceedings ensue after theGeneral Counsel's motion is disposed of is irrelevant to'the proceedings herein. The only matter presently beforethis judge is the General Counsel's argument relative toitems 2 through 9, set forth in the motion to dismiss.Applicant's Motion for Summary Judgment is denied.II. ELIGIBILITY REQUIREMENTSThe General Counsel argues that the application doesnot show the net' worth of 'Applicant as of Dec&nber 30,1981, the date of the complaint, as required by Section102 143(d) of the -Board's rules; that the application doesnot shomi the number of Applicant's employee on De-cember 30, 1981, as required by Section 102 143(d) of theBoard's' rules, and that the application does not includeaccompanying notes and the accOuntant's review reportreferred to in Applicant's financial statement, as requiredby Section 102.147 of the Board's rules.Section 102.144(6 provides that, for the purpose ofeligibility, the net worth and number of employees' of anapplicant shall be determined as of the date of the com-plaint in an unfair labor practice proceeding. The date ofthe complaint in this proceeding is December 30, 1981.Applicant's balance sheet, submitted with the applica-tion, is dated March 31, 1982, 3 months after the date ofthe complaint., Total assets are shown as $442,744. Totalstockholders' equity is shown as $296,221 Total cost ofproperty and equipment is shown as $295,256, with a netvalue of $90,412. Nothing in the record casts doubt onthose figures, and no reason is shown for assuming thatApplicant's net worth changed so .greatly (more than$4.5 million) within a 3-month period as to place Appli-cant outside the purview of EAJASo far as the number of employees is concerned, it isapparent from the complaint and Applicant's balancesheet that far fewer than the 500 criteria of EAJA wereemployed as of December 30, 1981. As of March 31,1982, Applicant's cash totaled $60,063, and its total re-ceivables were $114,196. A weekly payroll for 500 em-ployees, even at the minimum wage of less than $4 perhour, would be far more than Applicant's total cash onhand Further,- the application states, as required by Sec-tion 102.147(a) of EAJA, that Applicant employed 12full- and part-time employees as of October 7, 1982.There is nothing in the record to indicate or show a pre-cipitous drop in the employee complement within the 3-month period just prior to March 31, 1982, and the infer-ence is drawn that, as of December 30, 1981, Applicanthad employees totaling substantially fewer than 500 Ifthere was any doubt concerning Applicant's eligibility onthe basis of net worth or number of employees, thatdoubt could be resolved pursuant to Board rules 3 Thereis no such doubt3 Sec 102 147(f) and Sec 102 152(a)So far as failure of the application to include the ac-countant's notes and review report is concerned, there isno basis in the record to indicate that the balance sheet isnot within the 'requirements of EAJA and Board rules.Section 102 147(0 provides, inter aim, that the financialstatement "may be in any form convenient to the appli-cant that provides full disclosure of the applicant's andits affiliates' assets and liabilities and is sufficient to deter-mine whether the applicant qualifies under the standardsin this part."The General Counsel's arguments relative to this issueare found to be without merit.III. FEES FOR WORK ON OTHER CASESThe General Counsel argues that, the application"clearly contravenes the stated purposes of EAJA," inthat it claims fees related to other litigation and mattersbetween the partiesIn the application, Applicant claims fees for time de-voted 'to an RM petition, and to cases consolidated withCase 20-CA-16621In its explanatory memorandum of April 27, 1984,4Applicant's counsel states, inter alia:In view of the Region's consolidation of thesecases, there were certain portions Of pre-trial prepa-ration that were common to all three 'respondents.Accordingly, all time spent on trial preparation ac-tivities that were in the common benefit of all threerespondents were billed out at 1/3 the total costsfor each respondent. For example, on August 9,1983, 4 8 hours were spent reviewing case files andconducting research on legal defenses available toall three respondents For billing purposes, each re-spondent was billed 1/3 the total, or 1 6 hours Thismethod of proration is reflected in the Documenta-tion of Fees and Expenses attached as Exhibit D tothe Application for Award of Fees and ExpensesUnder the Equal Access to Justice Act in B J Heat-ing & Air Conditioning, Inc (Sheet Metal WorkersUnion, Local No. 162) in Case No. 20-CA-16621.It is also reflected in the Amended Documentationof Fees and Expenses•B.J Heating & Air Condi-tioning, attached hereto and incorporated herein byreference. All other expenses listed were attributa-ble solely to work on Case No 20-CA-16621 andwere billed 100% to B.J. Heating & Air Condition-ing.It appears that Applicant is not claiming fees for timespent on other cases that were not related to Case 20-CA-16621 It is clear from affidavits submitted by theGeneral Counsel (discussed infra), and from Applicant'sexplanation, that the claim by Applicant covers proratedtime spent on matters that were common' to all three Re-spondents involved in the consolidated cases. This claimdoes not appear unreasonable or improper. The General4 The General Counsel states in the supplemental memorandum ofJune 15 that Applicant's explanatory memorandum was not received bythe General Counsel Applicant's letter of June 20, 1984. remedies thatmatter† B J HEATING, INC331Counsel's argument on this point is found to be withoutmerit.IV. EXCESSIVE FEESAs discussed during the informal conference of April16, 1984, Exhibit D,attached to the application for feesaward was not clear and readily understandable. The re-vised claim submittea, by Applicant on April 27, 1984,which accords with Applicant's oral explanation of April16, 1984, indicates that the amounts claimed are on thebasis of $75 per hour as permitted by EAJA, or on lessercomputations if actual billings to clients were at less than$75 per hour.The General Counsel's argument that fees in excess of$75 per. hour are claimed by Applicant is not supportedby the record.V. FEES AND EXPENSES INCURRED PRIOR TOOCTOBER 1, 1981Applicant claims $60 for time expended on RM mat-ters on August 14 and 26, 1981. The General Counselsubmitted lengthy argument against such fees, contend-ing, "it is clear that Congress did not intend to apply thestatute retroactively so as to include fees and expensesincurred before the effective date of the statute," whileacknowledging that EAJA is silent so far as that 'proposi-tion is concerned.The General Counsel makes the same argument thatwas made in Tyler Business Services v NLRB.5 There, theU.S. Court of Appeals for the Fourth Circuit stated,inter aim.The Act's test for recovery of attorney's fees iswhether the case was pending on or after 'October1, 1981, and not when the fees were incurred. TheSupreme Court previously has approved fee awardsfor work performed before the effective date of theapplicable authorizing statute. See Hutto v. Finney,437 U.S. 678, 694 n. 23 (1978) (Civil Rights -Attor-ney's Fees Awards Act); Bradley v. School Board ofthe City of Richmond, 416 US 696 711-21. (1974)(Educational Acts Amendments of 1972). Becausethe statutes involved in ,those cases and the EqualAccess to Justice Act address similar concerns, therationale of Bradley and Hutto applies here. See Un-derwood v. Pierce, No. 79-1318-HP, slip op: at 7-8(C D. Cal Mar. 25, 1982); Photo Data, Inc. v.Sawyer, 533 F Supp. 348, 351-52 (D D C 1982)The test, therefore, is whether or not the case for whichApplicant claims fees and expenses, i.e., Case 20-CA-16621, was pending as of October 1, 1981 It was not sopending•it was issued December 30, 1981, when it wasconsolidated with Cases 20-CA-16449 and 20-CA-16451, neither of which involved Applicant.This argument by the General Counsel is meritorious,and the amount of $60, discussed above, is not eligiblefor an award under EAJA.65iii LRRM 3001, 3003 (4th Cm 1982)6 Moholland v Schweiker, 546 F Supp 383 (1982), ,VI. FEES AND EXPENSES INCURRED PRIOR TODECEMBER 30, 1981Applicant claims fees and expenses totaling $668 in-curred prior to December 30, 1981, for preparing oneletter concerning an RM petition and for conferenceswith B. J. Heating personnel and NLRB representatives.The General Counsel argues that "only fees and ex-penses that are incurred in 'adversary adjudication' arefeaoverable, and that; under Section 102.143(a) of theBoard's Rules and Regulations, "adversary adjudication"begins with the issuance of a complaint.The General Counsel's summary of pertinent portionsof Board rules is correct The language -of the rules isplain. No fees or expenses incurred prior to issuance of acomplaint are eligible for award The General Counsel isrequired by law to investigate all charges, and there is nobasis on which to conclude that fees and expenses in-curred during the investigatory stage of the controversywere intended by Congress to be cornpensable.This argument by the General Counsel has merit, andthe above-mentioned $668 portion of Applicant's claim isfound not to be eligible for award.7VII FEES AND EXPENSES INCURRED IN DRAFTINGTHE EAJA APPLICATIONApplicant seeks an award of no less than $1576 forfees and expenses "according 'to proof incurred in thewithin application."General Counsel argues that no fees and expenses in-curred "after the adversary 'adjudication has been com-pleted" are eligible for award..The General Counsel's position is considered incor-rect, since denial of such fees and expenses would havethe effect of discouraging litigants who have establishedeligibility for an award from filing claims.8 Claimingsuch an award, however, properly is for considerationonly after an award has been made. The claim is not sub-ject to a motion to dismiss. As found below, GeneralCounsel was justified in proceeding herein, and the appli-cation is found to be without merit. Therefore, this por-tion of the claim for .no more than $1576 is found to bean includable item in the total claim, but not eligible foran award because Applicant is not entitled to any of thefees and expenses set forth in the applicationVIII FAILURE TO SHOW HOW APPLICANT"PREVAILED"The General Counsel argues that "Respondent hasfailed to identify the Particulars in which it has prevailedand has failed to identify the positions of the GeneralCounsel which were not substantially justified"This argument is without merit. The application de-votes approximately five of its pages, to a detailedreview of the history of the case and, in another fourpages states with considerable particularity the basis forSee, for a summary of this Issue, Administrative Law Judge Shapiro'sdecision in Evergreen Lumber Co, JD-(SF)-108-83, adopted by theBoard December 7, 1983, in the absence of exceptions8 Tyler Business Services, supra 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluding that the case was initiated and pursued with-out "substantial justification."The issue of "substantial justification" is a separatematter, which is discussed below.SUBSTANTIAL JUSTIFICATION -It is noted at the outset, that this motion to dismissraises a two-faceted issue One facet relates to the inves-tigative stage of the controversy; the other relates, to thelitigation stage. The Government's position must hefound to have been substantially justified at both stages,in order for the General Counsel to prevail in thismotion.9So far as the investigative stage is concerned, it isquite clear that the General Counsel proceeded in a 'rea-sonable manner. The investigation was exhaustive anddetailed." Possible violations of the Act reasonably dis-closed by the investigation were not novel or unusual•they included several possible 8(a)(1) violations (interro-gations, circulation of unlawful petitions, and unlawfulsolicitation of employees) and 8(a)(5) violations (discon-tinuance of contractual contributions to trust funds).B.J.'s attorneys were present during much of the investi-gative stage (taking of affidavits), and during several ne-gotiations involved in the three consolidated cases Thereis no indication of any surprise on the part of, or of anyadvantage taken of, or of any false or misleading state-ments by investigators addressed to, B.J or its attorneys.There is no indication, however slight, that the GeneralCounsel's attorneys or investigators were motivated byantagonism, dislike; or vindictiveness so far as B.J. or itsrepresentatives were concerned. Issuance of a complaintbased on the investigation was reasonable and proper.So far as the litigation stage is concerned, there is no'indication that the General Counsel's initial severance,and later dismissal, of the case against B.J. improperlywas motivated or was. based on last-minute recognitionthat a prima facie case was out of grasp. Counsel for theGeneral Counsel, represented at trial, and later in memo-randa, that severance and subsequent dismissal of thecase against B.J. were based upon refusal of witnesses toappear at trial 'in answer to subpoena. A copy of the sub-poena for David Gladwill was submitted to the judge by9 Moholland v Schweiker, supra'† The record Includes pretrial affidavits of B J s president and severalof B J employees, as well as extensive documentary evidence such asletters and statementscounsel for the General Counsel, pursuant to the judge'srequest for subpoena copies. Gladwill was a key witnessfor the General Counsel's case Without witnesses, a casecould not be made Pretrial affidavits, of which therewere many, cannot be used as substantive proof of viola-tions of the Act. If there had been no pretrial investiga-tion, subsequent failure to litigate-the issues possibly mayhave provided the predicate for an award. However, thatis net this case. Possibly the General Counsel could havegone further,, and asked a U.S. district court to enforcethe subpoenas. However, that would have involvedlengthy and costly procedures, and it muk be assumed,in light of the General Counsel's generally reasonable ap-proach to the case, that good reason existed for abandon-ing further efforts. to get witnesses, whose affidavit evi-dence already had been obtained, to trial. There is noevidence that the General Counsel acted arbitrarily orimproperly during the litigation stage of these proceed-ings.Applicant's principal argument is that, had the casegone to trial, it would have prevailed on the merits. Thatmay be true, but it is beside the point. The question iswhether or not the General Counsel substantially wasjustified in initiating action against B.J. and in pursuingthat action to the point of trial As noted above, suchjustification is apparent The General Counsel's eviden-tiary support disintegrated through, no fault of his own,and that fact cannot now be used to negate the' justifica-tion that existed prior to that timeBased on the foregoing, it is concluded that there wasreasonable basis and substantial justification, both in lawand in fact, for the General Counsel's pretrial and trialconduct. It will, therefore, be recommended that the ap-plication be denied.On these findings of fact and conclusions of law andon' the entire record, I issue the following recommend-ed"ORDERIt is ordered that the application of B. J. Heating &Air Conditioning, Inc. for an award of fees and expensesunder the Equal Access to Justice Act is denied." If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder , shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses